OPINION — AG — QUESTION(1): "CAN COUNTY FUNDS BUDGETED FOR TRAVEL UNDER THE CONTRACT AUTHORIZED IN SECTION 418 OF THE HIGHER EDUCATION CODE BE EXPENDED TO REIMBURSE COUNTY EXTENSION PERSONNE FOR (A) IN COUNTY TRAVEL (B) OUT OF COUNTY TRAVEL (C) AND OUT OF STATE TRAVEL? — THERE IS NO COUNTY OR STATE BOUNDARY LIMITATION FOUND IN SECTION 3418, REGARDING TRAVEL EXPENSES." QUESTION(2): "CAN OKLAHOMA STATE UNIVERSITY LEGALLY CONTRACT WITH THE COUNTY COMMISSIONERS TO PROVIDE TRAVEL REIMBURSEMENT FROM COUNTY FUNDS TO EXTENSION EMPLOYEES ON SOME OTHER BASIS THAN PROVIDED IN 74 Ohio St. 1961 500.1 [74-500.1] AS AMENDED?" — NO AUTHORITY, QUESTION(3): "DO THE STATE LAWS AND REGULATIONS PERTAINING TO TRAVEL REIMBURSEMENT PERTAINING TO TRAVEL REIMBURSEMENT OUTLINED IN 74 Ohio St. 1961 500.1 [74-500.1] AS AMENDED, APPLY TO REIMBURSEMENT FOR TRAVEL PERFORMED UNDER THE TERMS OF THE CONTRACTS WHICH ARE AUTHORIZED IN SECTION 418 OF THE OKLAHOMA HIGHER EDUCATION CODE?" — AFFIRMATIVE CITE:  74 Ohio St. 1961 500.1-500.14 [74-500.1] — [74-500.14] 74 Ohio St. 1961 500.14 [74-500.14], 70 Ohio St. 1965 Supp., 3418 [70-3418] (BRIAN UPP)